779 F.2d 51
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HARVEY A. AND BEVERLY LUDWIG, Petitioners-Appellantsvs.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
84-1260
United States Court of Appeals, Sixth Circuit.
10/29/85
AFFIRMED

1
U.S.T.C.

ORDER

2
BEFORE:  ENGEL and MILBURN, Circuit Judges; and COOK, District Judge.*


3
This cause having come on to be heard upon the record, the briefs and the oral argument of the parties, and upon due consideration thereof,


4
It is ORDERED that the judgment of the Tax Court be, and it hereby is affirmed upon the opinion of the Tax Court.



*
 The Honorable Julian A. Cook, Jr., United States District Judge from the Eastern District of Michigan, sitting by designation